Case 1:20-cv-01341-DAD-SKO Document 6 Filed 10/09/20 Page 1 of 2
                                                                               FILED
                                                                     CLERK, U.S. DISTRICT COURT



                                                                      OCT - 9 2020
                                                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                              RS
                                                                     BY: ___________________ DEPUTY
Case 1:20-cv-01341-DAD-SKO Document 6 Filed 10/09/20 Page 2 of 2




                                            2:20-CV-09294-AB-PVCx
